DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Abraham (US 20200059420), in view of Donahue et al. (US 20120047239).
	Regarding claim 1, Abraham teaches a method of deploying an application to a multi-site wide area network (WAN) (Fig. 2 network comprises multiple clouds, [0008] provisioning of a multi-cloud comprising: 
defining a plurality of compute profiles in a plurality of sites ([0071-0072] Topology 602 may represent high-level topology description for the virtual computing environment to be provisioned in one of a plurality of computing infrastructures.  Topology 602 may include one or more projects to be instantiated as virtual computing environments within corresponding clouds 606 to provision an overall multi-cloud virtual computing environment.  The topology includes definition of each providers (compute profiles for plurality of sites) such as OnPrem provider ([0073-0109], AWS provider ([0199-0237]), Google cloud platform ([0309-0405].  See also example topology at [0512-0708]); 
specifying, for each compute profile of the plurality of compute profiles, one or more corresponding services supported for the compute profile, wherein each service comprises one or more corresponding applications ([0068] The high-level topology description includes data indicative of at least one of virtual networks, storage, and services provided by the virtual computing environment.  The topology comprises definition of a gateway service instance for OnPrem profile ([0099-0121], [0518]), gateway service instance for AWS profile ([0296-0308], [0601]), gateway service instance for Google ([0395-0405], [0547]).  [0009] After the desired virtual computing environment has been implemented by the controller, the controller may distribute virtual machines or other virtual execution elements for executing applications using the multi-cloud virtual computing environment);
specifying a corresponding compute cluster for each compute profile of the plurality of compute profiles, each compute cluster comprising a plurality of corresponding virtual machines (VMs) ([0511] Topology may be an arrangement of compute nodes, network nodes, virtual networks, compute cluster for each compute profile) for Google ([0558], [0567]), AWS ([0619], Azure ([0672], [0704]), OnPrem ([0192]).  [0053] compute node instances may be virtual machines);
creating a service mesh having the plurality of compute profiles of the plurality of sites ([0512-0708] Example of a creating a topology (service mesh) comprising definition of OnPrem, Google, AWS, Azure providers (profiles of plurality of sites));
and deploying the one or more corresponding applications of a service to the service mesh based on the service mesh having the plurality of compute profiles ([0009] After the desired virtual computing environment has been implemented by the controller, the controller may distribute virtual machines or other virtual execution elements for executing applications using the multi-cloud virtual computing environment (service mesh).  [0059] Orchestrator 212 uses Kubernetes for automating deployment, scaling, and management of containerized applications).
 Abraham does not explicitly teach deploying the application to the service mesh symmetrically across the respective compute profiles in each of the plurality of sites such that a configuration of the application is the same at each of the plurality of sites.
Donahue, in the same field of endeavor, teaches deploying an application to a service mesh causing, based on the service mesh having the plurality of compute profiles, the application to be deployed symmetrically across respective compute profiles in each of a plurality of sites such that a configuration of the application is the same at each of the plurality of sites (Fig. 9 an application framework (service mesh) comprising two clouds 930 and 960, the clouds compute nodes 940, 941, 945, 946 (compute profiles), and an application manager.  [0096] the application developer may connect to application manager 950 through network 900 to register an application domain with a framework instance executing on one or more cloud computing services (deploying an application to a service mesh), such as cloud computing service 930 or cloud computing service 960.  [0113] The application configuration of the application is the same at each of the plurality of sites)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the orchestra of the multi-cloud virtual environment in Abraham to use the application framework comprising multiple clouds as taught by Donahue to deploy multiple instances of an application running in the multiple clouds without change.  One would be motivated to do so to allow developer to develop application without needing to know what the underlying cloud computing environment looks like (Donahue: [0113]). 

Regarding claim 2, Abraham further teaches creating a plurality of networks in each of the plurality of sites (Fig. 8, [0059] orchestrator 212 may create a virtual network for a tenant within cloud 210 or across data centers.  Orchestrator 212 may attach virtual machines (VMs) to a tenant's virtual network.  Orchestrator 212 may connect a tenant's virtual network to an external network, e.g. the service provider network 206 or cloud 220.  [0061] Gateway 230A-230C may provide virtual private network (VPN) services for providing connectivity over a WAN.  [0726] Various gateway portals of gateway 830 may be connected using a group of pathways.  For example, gateway portal 830A and gateway portal 830B may be connected by a border gateway protocol (BGP) 840A and an Internet Protocol Security (IPSec) Encrypted Overlay channel 850A).  

specifying available networks of the plurality of networks available for each compute profile of the plurality of compute profiles (Fig. 8 Local networks for On-Premises cloud and private clouds VPC 1, VPC2.  The topology specifying local networks for OnPrem profile ([0524]), Google profile ([0535]), AWS profile ([0582]), Azure profile ([0639], [0681])).

Regarding claim 4, Abraham further teaches wherein the plurality of networks include one or more uplinks and one or more local networks ([0059] orchestrator 212 may create a virtual network (local network) for a tenant within cloud 210 or across data centers.  Orchestrator 212 may attach virtual machines (VMs) to a tenant's virtual network.  Orchestrator 212 may connect a tenant's virtual network to an external network (uplink).  Fig. 8 Local networks connected to Gateways 830 (uplink) which then connected to other clouds via IPSec link).  

Regarding claim 5, Abraham further teaches wherein the service includes at least one of a migration service, a network stretching service, and a WAN optimization service ([0059] Orchestrator 212 may deploy a network service (e.g. a load balancer) (WAN optimization service) in a tenant's virtual network.  Fig. 2, [0726] Gateway service (network stretching service)).

Regarding claim 6, Abraham further teaches wherein each of the plurality of sites include a plurality of cloud extenders coupled to each other ([0050] seamless extension of computing, networking, and policy services across private, public and bare metal systems.  Fig. 2, [0061] Gateways 230A-230C (cloud extenders) may provide virtual private network (VPN) services for providing connectivity over a wide area network (WAN).  Gateway 230 may provide resiliency across availability zones in public and private cloud environments).

specifying second available networks of the plurality of networks available for the service mesh, wherein the second available networks are used in the service mesh instead of the available networks (Fig. 8 Gateway 830 implementing IPSec link (VPN) connected to other clouds.  The topology specifying Gateways as uplinks in the WAN for OnPrem ([0518]), Google ([0547]), AWS ([0601]), Azure ([0651])).

Claims 8 and 15 are rejected under the same basis as claim 1.
Claims 9 and 16 are rejected under the same basis as claim 2.
Claims 10 and 17 are rejected under the same basis as claim 3.
Claims 11 and 18 are rejected under the same basis as claim 4.
Claims 12 and 19 are rejected under the same basis as claim 5.
Claims 13 and 20 are rejected under the same basis as claim 6.
Claim 14 is rejected under the same basis as claim 7.


Response to Arguments
Applicant’s arguments, filed on 12/01/2020, with respect to claims rejection under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM H DUONG whose telephone number is (571)270-3145.  The examiner can normally be reached on M-F 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.H.D./Examiner, Art Unit 2452 

/THU V NGUYEN/Supervisory Patent Examiner, Art Unit 2452